 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   OBIE L. CRISP, III,                                   No. 2:18-cv-0605 CKD P
12                         Plaintiff,
13              v.                                         ORDER
14   CALIFORNIA CORRECTIONAL
     HEALTH CARE SERVICE, et al.,
15
                           Defendants.
16

17              Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order filed April 8, 2019, the undersigned screened the complaint and

19   dismissed it with leave to amend within thirty days. (ECF No. 4.) The thirty-day period has now

20   expired, and plaintiff has not filed an amended complaint or otherwise responded to the order.

21              Accordingly, IT IS HEREBY ORDERED that plaintiff shall have fourteen days from the

22   service of this order to file an amended complaint. Failure to file an amended complaint will

23   result in a recommendation that this action be dismissed.

24   Dated: May 21, 2019
                                                          _____________________________________
25
                                                          CAROLYN K. DELANEY
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28   13:cris0605.fta

                                                           1
